      Case 2:21-cv-00132-AJS-MPK Document 13 Filed 03/19/21 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ZACHARY RYAN GRAHAM,                             )
                                                 )
              Plaintiff,                         )      Civil Action No. 21-cv-132
                                                 )
                      v.                         )      District Judge Arthur J. Schwab
JOHN E. WETZEL Secretary of Department           )      Magistrate Judge Maureen P. Kelly
of Corrections; MICHAEL ZAKEN,                   )
Superintendent of SCI Greene,                    )      Re: ECF No. 12
                                                 )
              Defendants.                        )

                                            ORDER

       Before this Court is the self-styled “Motion to Appeal and Objection of Order” filed by

Plaintiff Zachary R. Graham (“Plaintiff”), ECF No. 12, in which Plaintiff appeals from the order

of the United States Magistrate Judge granting Plaintiff’s motion for leave to proceed in forma

pauperis (“IFP”). See ECF Nos. 8 and 11. Plaintiff also requests that this lawsuit be dismissed.

ECF No. 12 ¶ 6. For the reasons stated below, the instant motion will be construed in part as an

appeal from the order granting IFP status, and overruled and dismissed. The motion further will

be construed as a motion to voluntarily dismiss this action pursuant to Rule 41(a) of the Federal

Rules of Civil Procedure, and granted.

       Plaintiff initiated the instant cause of action by filing a “Motion to Expedite Security

Clearance” and a motion for leave to proceed IFP in the United States District Court for the Middle

District of Pennsylvania, which was received on January 22, 2021.1       ECF Nos. 1 and 2. On



1
 As Plaintiff notes in the present appeal, the initiating document in this matter is captioned as a
motion directed to the Supreme Court of Pennsylvania. ECF No. 1 at 1. The envelope in which it
presumably was mailed includes an address where the Chief Justice of the Pennsylvania Supreme
Court has his chambers – and not that of a United States courthouse. Id. at 8. It thus is somewhat
of a mystery how this matter initially came before the United States District Court for the Middle
District of Pennsylvania. However, it is noteworthy that the initiating document matter – which
was construed as a complaint both by this Court, and the Middle District of Pennsylvania – was
                                                1
      Case 2:21-cv-00132-AJS-MPK Document 13 Filed 03/19/21 Page 2 of 4




January 25, 2021, United States District Judge Yvette Kane issued an Order transferring this case

to the United States District Court for the Western District of Pennsylvania because the allegations

set forth in Plaintiff’s complaint, and the named Defendants therein, concern events occurring at

the State Correctional Institution at Greene, which is located in Greene County in the Western

District of Pennsylvania. ECF No. 5.

       Plaintiff’s initial IFP motion, ECF No. 2, was deficient, and the Court issued a deficiency

order on February 8, 2021. ECF No. 7. On February 10, 2021, a second IFP motion was docketed,

as well was Plaintiff’s prisoner trust account statement, which corrected those deficiencies.2 ECF

Nos. 8 and 9. A second trust account statement was docketed on February 19, 2021, and was sent

in an envelope dated February 12, 2021. ECF Nos. 10 and 10-1. The Court granted the second

motion for leave to proceed IFP on February 26, 2021. ECF No. 11.

       Plaintiff now appeals the order granting his motion to proceed IFP. Plaintiff asserts that

he submitted a state court IFP form motion that does not require verification or an account

statement, and that he never submitted a proper IFP motion and account verification in this matter

in the Middle District or before this Court. ECF No. 12 ¶¶ 4 and 5. This argument is belied by

the motion and two account statements that he submitted at ECF Nos. 8, 9, and 10. It is the later

IFP motion at ECF No. 8, which was written on a federal AO 240 form, submitted with an account

statement, and which met the standards of 28 U.S.C. § 1915, that was granted by the Magistrate

Judge. ECF No. 11.



accompanied by federal AO 399 waiver of service of summons forms completed in Plaintiff’s
handwriting. ECF No. 1-2.
2
  The second IFP motion was written on a federal AO 240 form from the United States District
Court for the Middle District of Pennsylvania, on which the word “Middle” in the caption was
scratched out, and the word “Western” handwritten in. ECF No. 8 at 1. It was signed by Plaintiff
on January 29, 2021, and by the prison’s financial officer on February 2, 2021. Id. at 3.
                                                 2
       Case 2:21-cv-00132-AJS-MPK Document 13 Filed 03/19/21 Page 3 of 4




        Thus, the Court’s order granting IFP at ECF No. 11 was neither clearly erroneous nor

contrary to law, and Plaintiff’s appeal therefrom will be overruled and dismissed.

        Next, Plaintiff asks that this case be dismissed. ECF No. 12 ¶ 6. Rule 41(a) of the Federal

Rules of Civil Procedure allows a Plaintiff to dismiss a civil action voluntarily, without action by

the court, by filing a notice of dismissal before an opposing party serves an answer or motion for

summary judgment. Fed. R. Civ. P. 41(a)(1)(A)(i). Here, the complaint has not yet been served.

As such, Plaintiff is entitled to dismiss this action without the intervention of this Court. That

Plaintiff chose to file a motion rather than a notice does not change the fact that Plaintiff is entitled

to voluntary dismissal at this stage in the proceeding. As such, the same will be granted, and this

case will be dismissed without prejudice.

        Accordingly, the following order is entered.

        AND NOW, this 19th day of March, 2021,

        IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Plaintiff’s Motion to

Appeal and Objection of Order, ECF No. 12, is GRANTED IN PART, and DENIED IN PART.

        IT IS FURTHER ORDERED that Plaintiff’s appeal from the Magistrate Judge’s Order

granting leave to proceed in forma pauperis is OVERRULED and DISMISSED.

        IT IS FURTHER ORDERED that Plaintiff’s motion to dismiss this case is GRANTED.

The instant action is DISMISSED, WITHOUT PREJUDICE to Plaintiff’s refiling of the same.

Plaintiff is advised that, pursuant to Federal Rule of Appellate Procedure 4(a), Plaintiff has 30 days

from the date of this order to file notice of appeal.




                                                   3
      Case 2:21-cv-00132-AJS-MPK Document 13 Filed 03/19/21 Page 4 of 4




      IT IS FURTHER ORDERED that the Clerk’s Office is directed to mark this case CLOSED.



Dated: March 19, 2021
                                        s/Arthur J. Schwab
                                        Arthur J. Schwab
                                        United States District Judge



cc:   Hon. Maureen P. Kelly

      Zachary Ryan Graham
      NP-2097
      SCI-Greene
      SPECIAL MAIL-OPEN ONLY IN PRESENCE OF INMATE
      175 Progress Drive
      Waynesburg, PA 15370




                                           4
